Citation Nr: 0420656	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new an material evidence has been submitted to 
reopen the claim for service connection for submaxillary 
salivary gland mucoepidermoid carcinoma secondary to Agent 
Orange.

2.  Whether new an material evidence has been submitted to 
reopen the claim for service connection for skin rash 
secondary to Agent Orange.

3.  Whether new an material evidence has been submitted to 
reopen the claim for service connection for PTSD.

4.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for cancer of the 
larynx.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Columbia, South Carolina.

The issues of service connection for PTSD, skin rash, 
hypertension and cancer of the larynx are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
RO in April 1994.  That decision represents the last final 
denial on any basis.

2.  Evidence received since the April 1994 RO decision is not 
cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1994 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  

2.  As new and material evidence has been submitted, the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  Although the Court noted that 
the statute and the regulation provide for pre-initial-AOJ 
adjudication notice, the Court also specifically recognized 
that, where, as in the case currently before the Board, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§ 3.159 because 
an initial AOJ adjudication had already occurred.  Instead, 
the veteran has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In September 2000, the veteran requested that his claim for 
service connection for disabilities stated on the title page.  
In April 2001, the RO informed the veteran of the 
requirements of VCAA.  In a June 2001 rating action, the RO 
denied the claims.  Other correspondence advised the veteran 
of the need to provide additional information.  In an April 
2003 supplemental statement of the case, the veteran was 
provided with the law and regulations regarding VCAA.

New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for PTSD, which was previously denied by the RO in 
an April 1994 decision.  The veteran filed an application to 
reopen his claim in September 2000.  

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in 2000.  As 
a result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below. 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's April 1994 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.   See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility"  
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the December 1990 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (19 99).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credibile 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App.  283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

At the time of the RO's 1994 decision, the medical evidence 
of record included service medical records, post service 
treatment records, reflecting a single diagnosis of acute 
depression as well as lay statements describing stressor 
events.  Accordingly, the veteran's claim for entitlement to 
service connection for PTSD was denied by the RO on the basis 
of no diagnosis of PTSD and no verifiable stressors.  

The additional evidence received since April 1994 includes a 
medical statement from a VA psychiatrist dated in May 2002, 
which concluded that the veteran had PTSD directly, related 
to military service.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the April 1994 RO decision, in particular the May 2002 
medical opinion, is new, in the sense that it was not of 
record when the RO denied the claim.  Moreover, it is also 
material because the VA examiner expressed the opinion that 
the veteran's symptoms were clearly related to traumatic 
experiences during service, which was one of the reasons the 
RO denied the claim.  Accordingly, the Board finds the 
evidence submitted subsequent to the April 1994 RO decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and, in connection with the evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  

This provides a potential basis for service connection, which 
must, at a minimum, be developed, particularly under the 
provisions of the VCAA.  Thus the claim will be reopened and 
development will be separately conducted.


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.  The appeal of this 
issue is allowed to this extent.


REMAND

The veteran contends that he has PTSD as a result of 
experiences during the Vietnam War.  In essence, the disputed 
matter concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (2003).  Although the claims file 
includes diagnoses of PTSD which appear to be based on the 
recitation of in-service events, it is clear that the 
examiners have heretofore relied on the veteran's own 
unverified history.  The veteran has only provided vague and 
general information regarding his claimed stressors.  
Nevertheless, in an effort assist the veteran in the 
development of his claim, he should be given another 
opportunity to provide more specific information regarding 
the in-service events so that further investigation can be 
made to verify the claimed events. 

Therefore a remand in this case is required in order to 
better determine whether there is credible evidence showing 
that the veteran's alleged in service stressors, which he 
asserts are a precipitating factor that caused his PTSD, 
actually occurred.  According to the veteran, the referenced 
traumatic events that he experienced included rocket and 
mortar attacks and witnessing the deaths of three friends.  
Accordingly, if the stressors can be verified, further 
development of the claim, including providing the veteran 
with a VA examination, is necessary.  The examiner should 
review the entire claims file, and assess as accurately as 
possible the correct diagnosis(es) in this case and ascertain 
the etiology and extent of any psychiatric disorder(s), which 
may be present.  The veteran's psychiatric disorders must be 
specifically identified and an examination conducted by a 
psychiatrist so that to the extent possible a definitive 
diagnosis may be made.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

It appears that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits from approximately 
2004.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the 
United States Court of Appeals for Veterans Claims held that 
the duty to assist the veteran requires that once VA is 
placed on notice of the existence of relevant records, VA 
must obtain this evidence and give it appropriate 
consideration and weight.

Lastly, the issue of service connection for hypertension 
secondary to PTSD is "inextricably intertwined" with the 
issue of entitlement to service connection for PTSD.  The 
hypertension issue must accordingly be deferred pending 
action by the RO on the PTSD issue.

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be requested to 
provide specific information concerning 
the claimed in-service stressful events 
that led to his PTSD.  Such information 
should include the dates and locations of 
the alleged events, as well as full names 
and units of the individuals involved.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences. 

5.  When the above information has been 
obtained, it, together with the stressor 
information that has already been 
provided by or obtained from the veteran, 
should be forwarded to the Commandant of 
the Marine Corps, HQ U.S. Marine Corps, 
2008 Elliot Rd., Suite 225, and Quantico, 
22134-5030.

6.  If, and only if a stressor is 
confirmed, the veteran should be afforded 
a VA psychiatric examination, by a 
psychiatrist to determine the etiology of 
any current psychiatric disorder present.  
All indicated tests and studies, 
including psychological 
examination/testing, if necessary, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

If the veteran is found to have an 
acquired psychiatric disorder, an opinion 
should be expressed as to whether the 
disorder may be attributed to complaints 
or manifestations noted in service.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion on the etiology of each such 
psychiatric disorder, and whether it is 
at least as likely as not that this 
disorder began in service.

With respect to PTSD, the RO must specify 
for the examiner the stressor or stressor 
that it had determined are established by 
the record and the examiner must be 
instructed that only those events which 
have been verified may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, all in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV) 
as required by 38 C.F.R. § 4.130 (2003).  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

Any opinion provided should be explained 
in the context of other evidence of 
record, especially those from the VA 
staff psychiatrist dated in May 2002.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  

7.  The veteran should be referred for a 
VA dermatology examination, to ascertain 
the etiology and likely onset of any 
diagnosed skin disorder.  A detailed 
history of any skin pathology before, 
during and after service should be 
obtained from the veteran.  Prior to the 
examination, the claims folder must be 
made available to the dermatologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail, and a 
complete diagnoses should be provided.  

On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not, based on sound medical and 
scientific evidence, that any diagnosed 
skin disorder is the result of in-service 
exposure to herbicide agents or is 
otherwise related to service.  If it is 
not considered related to in-service 
exposure to herbicides, that should be 
set forth.  If it is not otherwise 
related to service that should be set 
forth.  If an opinion cannot be entered 
without resort to speculation, that too 
should be set forth.  Any opinion 
provided should be explained in the 
context of other evidence of record.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



